Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 1, 2020.




                                        In The

                        Fourteenth Court of Appeals

                                  NO. 14-20-00775-CR



                     IN RE BRADLEY J. BARTON, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1206429

                          MEMORANDUM OPINION

      On November 12, 2020, relator Bradley J. Barton filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Nikita Harmon,
presiding judge of the 176th District Court of Harris County, to “rescind a 2010
unconstitutional order . . . that curtails [relator’s] freedom of speech, etc.”
       Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(j) (requiring certification that person filing
petition has reviewed petition and concluded that every factual statement in petition
is supported by competent evidence included in appendix or record); 52.3(k)(1)(A)
(requiring appendix to contain certified or sworn copy of any order complained of,
or any other document showing matter complained of); 52.7(a)(1) (requiring relator
to file with petition certified or sworn copy of every document that is material to
relator’s claim for relief and that was filed in any underlying proceeding)1; 52.7(a)(2)
(requiring relator to file with petition properly authenticated transcript of any
relevant testimony from any underlying proceeding, including any exhibits offered
in evidence, or statement that no testimony was adduced in connection with matter
complained). See In re Hughes, 607 S.W.3d 136, 137–38 & n.2 (Tex. App.—
Houston [14th Dist.] 2020. orig. proceeding).

       Accordingly, we dismiss relator’s petition for writ of mandamus without
prejudice to refiling in conformity with the above-cited rules.



       1
          The legislature has provided an alternate method of meeting the requirement of sworn
copies—an unsworn declaration. See Tex. Civ. Prac. & Rem. Code Ann. § 132.001. An unsworn
declaration must be in writing and subscribed by the person making the declaration as true under
penalty of perjury. Id. § 132.001(c). Section 132.001(e) sets forth the form for an unsworn
declaration by an inmate:
                  My name is __________               _________              ____________, my date of birth is _________________,
                              (First)                 (Middle)               (Last)
       and my inmate identifying number, if any, is __________________. I am presently incarcerated
       in ________________________ in _____________, _________,                       _______, ____________.
          (Corrections unit name)          (City)                 (County)            (State)    (Zip Code)
       I declare under penalty of perjury that the foregoing is true and correct.
                  Executed on the _____ day of        ________,              _______.
                                                      (Month)                (Year)              ___________________________
                                                                                                                         Declarant



                                                                   2
                                  PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3